EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Amendment, Terminal Disclaimer, and Remarks, all filed May, 13, 2022, have been carefully considered and found to be persuasive.  The Terminal Disclaimer overcomes the nonstatutory double patenting rejections.  The rejection under 35 USC 112(a) is withdrawn because full support for the presently claimed invention is found in the application as originally filed.  None of the prior art references, alone or in combination, teaches or suggests the presently claimed compound and device with Formula 1 having the definitions for R13 – R17, along with all the other limitations presently claimed.  Unexpectedly better results are shown in the examples of the present Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761